Exhibit 23.0 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors FTI Consulting, Inc. We consent to the incorporation by reference in registration statements No.333-30173, 333-30357, 333-32160, 333-64050, 333-92384, 333-105741, 333-115786, 333-115787, 333-125104, 333-134789, 333-134793, 333-134790, 333-167283, 333-198311 and 333-2046980 on Forms S-8, registration statement No.333-129715 on Form S-3 and Registration Statement No.333-173096 and 333-188762 on Form S-4 of FTI Consulting, Inc. of our reports dated February 25, 2016, with respect to the consolidated balance sheets of FTI Consulting, Inc. and subsidiaries as of December31, 2015 and 2014, and the related consolidated statements of comprehensive income (loss), stockholders’ equity and cash flows, for each of the years in the three-year period ended December31, 2015 and related financial statement schedule, and the effectiveness of internal control over financial reporting of FTI Consulting Inc. as of December31, 2015, which reports appear in the December31, 2015 Annual Report on Form10-K of FTI Consulting, Inc. /s/ KPMG LLP Baltimore, Maryland February 25, 2016
